UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6022



UNITED STATES OF AMERICA,

                                              Respondent - Appellee,

          versus


VADEN LEE WILLIAMS,

                                            Petitioner - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-91-70)


Submitted:   April 29, 2002                 Decided:   June 17, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vaden Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vaden Lee Williams appeals the district court’s order denying

his petition to modify the terms of his supervised release pursuant

to 18 U.S.C.A. § 3583(e)(1) (West 2000).     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Williams, No. CR-91-70 (E.D. Va. Nov. 21,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2